tax exempt and soe eno department of the treasury 2qq6 internal_revenue_service washington d c jan tiepdra t2 u i l hkeekrereree krekkekkekeek rekkeekkekekek krekkeeereeee attn oe krekkeekkeer kreekrekkeeee legend employer a state b plan x hiei hie - seek group n employees hkkkekeaere statute t system m board f ordinance o resolution r dear hreeereeek robe ae etn seneeknet eee neni _ this is in response to a ruling_request submitted by your authorized representative dated date as supplemented by correspondence dated date and date concerning the federal income ee tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code’ the following facts and representation have been submitted on your behalf employer a a municipality of state b is a body corporate and politic duly organized and existing under the laws of state b plan x is a multiple employer defined benefit pension_plan qualified under sec_401 of the code membership in plan x is made available to employees and elected officials of state b’s participating governmental units under section of statute t however before a municipal employee can participate in plan x the employer of such employee must first make an election to participate in plan x on acknowledges that its enrollment in plan x was approved effective as of board f on behalf of employer a signed resolution r that and further noting that one hundred percent of the group n employees employed by employer a at that time voted to participate in plan x participation in plan x of employer a’s election to participate in plan x is required for all employees hired after the effective date section a of statute t provides for the participation in plan x of employees and electing officials of governmental units who elect to participate in plan x by entering into a participation_agreement a revised participation_agreement was entered into by and between system m and employer a on the revised participation_agreement among other things acknowledged that pursuant'to resolution r dated board f on behalf of employer a approved participation of the group n employees in plan x sec_4 of the participation_agreement provides in relevant part that employer a shall remit to plan x the contributions payable by a group n employee who is a member of-plan-x and who is subject_to the contributory - pension benefit under title subtitle part il of statute t section b of statute t provides that the contribution rate of a member who is subject_to the contributory pension benefit under this section is two percent of the member's earnable compensation you represent that section of statute t provides for the pick up of member contributions to plan x to effectuate and implement the pick up of its group n employees’ contributions to plan x board f on behalf of employer a adopted ordinance o on ordinance o provides that employer a shall pick up the two percent contribution required to be made by the group n employees and shall consider this amount to be an employer_contribution for federal tax purposes and that no participant will have access to these funds ordinance o further provides that the group n employee contribution although designated as such shall be paid picked up by employer a pursuant to sec_414 of the code and the rkkkekreekek -6200616047 group n employee will not be given the option of choosing to receive the contributed amounts directly instead of having they paid_by employer a to plan xx based upon the aforementioned facts and representations you request the following rulings that the mandatory_contributions made by the group n employees and picked up by employer a be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by the group n employees and picked by employer a will not be included in the current gross_income of the group n employees for federal_income_tax purposes that the mandatory_contributions of the group n employees picked up by employer a will not constitute wages subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s-picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to kekkkkekkee ‘ receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up in this case ordinance o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that board f on behalf of employer a shall pick up the two percent contribution required to be made by the group n employees to plan x and shall consider such amount to be an employer_contribution and by further providing that the group n employees’ contributions although designated as employee contributions shall be paid picked up by employer a and that the group n employees will not be given the option of choosing to receive'the contributed amounts directly instead of having them paid_by employer a to plan x with respect to your ruling requests one two and three we conclude that the - mandatory_contributions made by the group n employees that are picked up by employer a will be treated as employer contributions under code sec_414 will not be included in the current gross_income of the group n employees for federal_income_tax purposes in the year in which such contributions are made to plan x and will not constitute wages for federal_income_tax withholding purposes these amounts will be inciudible in the gross_income of the group n employees or their beneficiaries only in the taxable_year in which they are distributed to the extent they represent contributions made by employer a because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer a will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x sen the effective date for the commencement of any pick up of the group n employees’ contributions in plan x cannot be any earlier than the later of the date ordinance o was adopted by employer a the effective date of ordinance o or the date the pick up is put into effect this ruling is based on ordinance o as submitted with your correspondence dated date _ no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling only addresses the income_tax treatment of the pick up of the group n employee contributions by employer a under code sec_414 subsequent to employer a’s election to participate in plan x and the implementation of the pick up arrangement as described in ordinance o no opinion is expressed as to the income_tax consequences if any that may apply as a result of the other provisions of ordinance o and the revised participation_agreement dated that pertain to the termination of employer a’s prior plan and the transfer of assets from employer a’s prior plan to plan x this ruling assumes that plan x is qualified under code sec_401 at times relevant to this transaction this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact se t ep ra t2 sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
